CONSULTING ADVISORY SERVICES AGREEMENT




THIS CONSULTING ADVISORY SERVICES AGREEMENT (this “Agreement”) is entered into
and is effective as of the 1st day of October 2015, by and between Osprey
Capital Advisors, LLC, a Florida limited liability company (the “Consultant”)
and Nutrafuels, Inc., a Florida cor- poration with principal offices located at
6601 Lyons Road, Suite L-6, Coconut Creek, FL 33073. The Consultant and the
Company are sometimes individually referred to herein as a “Party,” and
collectively as the “Parties.”




WHEREAS, the Company desires to engage the Consultant to provide the Company
with advi- sory and consulting services pertaining to financial and investor
relations in accordance with the terms and conditions set forth herein; and




WHEREAS, the Consultant, which is regularly engaged and experienced in providing
such types of services to public companies such as the Company, desires to be
engaged by and provide such services to the Company on the terms and conditions
set forth herein.




NOW, THEREFORE, in consideration of the mutual terms and covenants contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby ac- knowledged, the Parties hereby agree as
follows:




1.

Purpose. The Company hereby engages the Consultant on a non-exclusive basis for
the Term, as defined under Section 4 below, to render advisory and consulting
services to the Company re- lating to financial and investor relations upon the
terms and conditions set forth herein.




2.

Description of Advisory and Consulting Advisory Services.




2.1

The Consultant shall, generally, on a non-exclusive basis, as an advisor and
consultant, pro- vide the Company with the following advisory and consulting
services (the “Services”):




2.1.1

Assist the Company in marketing and improving its corporate presence to better
enable the Company to raise capital to fund its operations through private
placements, public offerings or otherwise;




2.1.2

Work with, and report directly to, the Company’s Chief Executive Officer to
provide re- ports, projections or assessments to enhance and strengthen the
Company’s market presence, provided such reports, projections or assessments are
expressly requested by the Company in writing to the Consultant during the Term
of this Agreement.




2.1.3

Review the Company’s business plan and corporate strategy, and provide advice
relating thereto;







1

of 9




CONSULTING AGREEMENT- OSPREY CAPITAL ADVISORS, LLC







   _E  W_  




1.1.1





Initials

Initials




Meet with the Company’s management and any other persons deemed appropriate by
the Consultant or the Company, to review the Company’s long-term and short- term
financing and growth objectives; and




1.1.2

Advise the Company regarding its business and financial strategy and efforts
taken by the Company in developing investor interest in the Company.




2.2 The Parties agree that the Consultant shall have the right, but not the
obligation, to utilize any one or more other persons and/or entities to assist
the Consultant in performing the Services de- scribed in this Section 2, as the
Consultant deems appropriate, provided that the Parties hereto agree that the
Consultant shall bear and assume all costs and responsibilities in connection
with it utilizing any one or more of such other persons and/or entities to
assist the Consultant in per- forming the Services. In connection therewith, the
Consultant shall take reasonable efforts to en- sure that any person and/or
entity utilized by the Consultant to undertake any of the Services shall
maintain any and all information and documents concerning the Company provided
by the Company and/or the Consultant to such person or entity as confidential
and not utilize the infor- mation for any purpose other than as listed in
Sections 1 and 2 of this Agreement during or after the Term of this Agreement,
or its earlier expiration, other than to assist the Consultant in per- forming
its obligations pursuant hereto.




2.

Compensation. In consideration for the Services described under Section 2 of
this Agreement, the Company hereby agrees to pay to the Consultant, and the
Consultant hereby agrees to accept from the Company, Two Million (2,000,000)
restricted shares of stock with piggyback registra- tion rights is to be issued
in the name of The Consultant upon signing of this agreement, due and payable in
two traunches. One Million (1,000,000) upon execution of this Agreement; And,
One Million (1,000,000) due in Sixty (60) days. Additionally, Fifty Thousand
Dollars ($50,000USD) Cash, Twenty-Five thousand dollars ($25,000USD) due and
payable upon execution of this agreement, Twenty-Five Thousand dollars
($25,000USD) due and payable 30 days after execu- tion of this agreement. The
payment to the Consultant under this Section 3 shall deemed earned in full
within Seven (7) calendar days of the execution of this Agreement. In addition
to the fore- going, the Company shall reimburse the Consultant for any and all
actual, reasonable, out-of- pocket expenses for travel in connection with the
Consulting Services performed under this Agreement, provided that the Company
must approve all expenditures exceeding Five Hundred Dollars ($500.00). The
Consultant shall submit accurate and complete supporting documents for
reimbursement of such expenses and shall follow any policies, requirements or
reasonably in- structions directed by the Company in connection with such
expenses.




3.

Term. The term (the “Term”) of this Agreement shall be for a period of One
hundred eighty

(180) calendar days from the date first set forth above, subject to its earlier
termination for any reason or no reason by either Party upon Thirty (30)
calendar days’ prior written notice (except









1

of 9




CONSULTING AGREEMENT- OSPREY CAPITAL ADVISORS, LLC







   E W








Initials

Initials




as provided in the immediate following sentence). Notwithstanding the foregoing,
the Consultant may not terminate this Agreement if the Consultant has been
timely compensated by the Compa- ny pursuant to Section 3 above. Any termination
of this Agreement for any reason, or no reason, shall not have any effect on the
obligation of the Company to reimburse the Consultant for any costs and
expenses, if any, previously approved, by the Company in writing, or the
obligation of the Consultant to preserve and hold and to cause its employees and
agents to hold all informa- tion, in whatever form, provided by the Company not
otherwise previously made public by the Company in trust and confidence for the
benefit of the Company, and to not use any of such in- formation for any purpose
whatsoever after the termination of this Agreement.




1.

Representations of the Consultant. The Consultant represents and warrants to the
Company as of the date hereof as follows:




1.1

Authority. The Consultant is a limited liability company duly organized, validly
existing and in good standing under the laws of the state in which it is
organized. The Consultant has all req- uisite power and authority to execute,




deliver and perform all of its obligations under this Agreement. The
Consultant’s execution, de- livery and performance of this Agreement have been
duly and validly authorized by all necessary action on the part of the
Consultant, and no third party consent or authorization is needed on the part of
the Consultant to execute, deliver and perform all of its obligations hereunder.
The Agreement constitutes the legal, valid and binding obligation of the
Consultant enforceable in accordance with its terms against the Consultant
except as may be limited by laws affecting the enforcement of creditors’ rights
or equitable principles generally.




1.2

No Restrictions Against Performance. Neither the execution, delivery or
performance of this Agreement by the Consultant will, with or without the giving
of notice or the passage of time, or both, violate any provisions of, conflict
with, result in a breach of, constitute a default under, or result in the
creation or imposition of any lien or condition under: (i) any and all
organizational documents of the Consultant, including its articles of
organization, as same may be amended, operating agreement, as same may be
amended; (ii) any federal, state or local law, statue, ordi- nance, rule or
regulation which may be applicable to the Consultant; (iii) any contract,
instru- ment or agreement by which the Consultant is bound; (iv) any order,
judgment, writ, injunction, decree, license, permit or other authorization of
any federal, state or local court, governmental agency or quasi-governmental
agency by which the Consultant is or may be bound or subject.




1.3

Release of Information about the Company; Related Matters. The Consultant shall
not release any financial or other information or date about the Company without
the express prior consent and approval of the Company, which consent and
approval shall only be evidenced by the signa- ture of the Company’s President
or Chief Executive Officer on such release. Notwithstanding the foregoing, the
Consultant may disclose information pursuant to any judicial order, requirement








3 of 9

CONSULTING AGREEMENT- OSPREY CAPITAL ADVISORS, LLC

 

Initials

E W

Initials




of a governmental agency or by operation of law. The Consultant shall not
conduct any meetings with any prospective financial investors without the
express prior consent and approval of the Company of the proposed meeting and
the format or agenda of such meeting, in which case, if approved, the Company
may elect to have a representative attend such meeting.




1.4

Regulatory Matters. Neither the Consultant nor any of its managers, officers,
directors, mem- bers or affiliates nor any person or entity with whom the
Consultant may seek assistance in per- forming its duties hereunder is subject
to any action, proceeding, investigation or inquiry by any federal and/ or state
regulatory authority or quasi-regulatory authority nor is any such action,
proceeding, investigation or inquiry pending or, to the best knowledge of the
Consultant, threat- ened against the Consultant and/or any of its managers,
officers, directors, members, or affiliates nor any person or entity with whom
the Consultant may seek assistance in performing its duties hereunder




2.

Representations of the Company. The Company represents and warrants to the
Consultant as of the date hereof as follows:




2.1

Authority. The Company is a corporation duly organized, validly existing and in
good stand- ing under the laws of the state in which it is incorporated. The
Company has all requisite power and authority to execute, deliver and perform
all of its obligations under this Agreement. The Company’s execution, delivery
and performance of this Agreement have been duly and validly- authorized by all
necessary action on the part of the Company, and no third party consent or au-
thorization is needed on the part of the Company to execute, deliver and perform
all of its obliga- tions hereunder. This Agreement constitutes the legal, valid
and binding obligation of the Com- pany enforceable in accordance with its terms
against the Company except as may be limited by laws affecting the enforcement
of creditors’ rights or equitable principles generally.




2.2

No Restrictions Against Performance. Neither the execution, delivery or
performance of this Agreement by the Company will, with or without the giving of
notice or the passage of time, or both, violate any provisions of, conflict
with, result in a breach of, constitute a default under, or result in the
creation or imposition of any lien or condition under: (i) any and all
organizational documents of the Company, including its articles of
incorporation, as same may be amended, or bylaws, as same may be amended; (ii)
any federal, state or local law, statue, ordinance, rule or regulation which may
be applicable to the Company; (iii) any contract, instrument or agreement by
which the Company is bound; (iv) any order, judgment, writ, injunction, decree,
license, per- mit or other authorization of any federal, state or local court,
governmental agency or quasi-gov- ernmental agency by which the Company is or
may be bound or subject.




2.3

Representation. The Company acknowledges that, to the best of its knowledge, the
Company is not the subject of any investigation, claim, decree or judgment
involving any violation of the rules promulgated by the Securities and Exchange
Commission or securities laws. The Compa-








4 of 9

CONSULTING AGREEMENT- OSPREY CAPITAL ADVISORS, LLC

 

Initials

E W

Initials




ny further acknowledges that, to the best of its knowledge, the Consultant is
not a Securi- ties Broker Dealer or a Registered Investment Advisor. The Company
acknowledges that, to the best of its knowledge, it has not violated any rule or
provision of any regulatory agency hav- ing jurisdiction over the Company.




3.

Obligations of Company. The Company shall provide the Consultant with a copy of
all avail- able Company documents, internal and confidential business plans,
corporate strategy memoran- dums, and all related reports, schedules, exhibits,
and all related documentation reasonably need- ed by the Consultant for the
tasks assigned to the Consultant and described in Section 2 of this Agreement.
The Company agrees that all information and documents that it provides the
Consul- tant regarding the Company (the “Company Documents”) at the inception of
this Agreement and at all times thereafter, will be accurate and complete and
that the Company will, at all times during the Term of this Agreement, assume
and retain an obligation to promptly and without de- lay update and correct all
information and documents provided to the Consultant and provide the Consultant
with copies of all press releases, public statements, filings, and all other
disclosures that it makes so as to ensure that the Consultant does not use or
employ any information regard- ing the Company that is inaccurate or incomplete
in any material respect. The obligations im- posed on the Company under this
Section 7 are to be broadly construed.




4.

Company Documentation/Information. The Company agrees that it shall, at all
times during the Term of this Agreement, assume full responsibility to provide
the Consultant with accurate and complete Company Documents and information
regarding the Company and its affairs, prospects and plans, to the extent
necessary for the Consultant to provide its Services under Sec- tion 2 above.




5.

Matter of Confidentiality and Proprietary Information. It is understood and
agreed that, in the course of providing the Services hereunder and through the
activities contemplated by this Agreement, the Consultant on behalf of itself
and on behalf of all of the Consultant’s employees and agents, agrees to keep
and hold, and to cause its employees and agents to keep and to hold any and all
information, in whatever form, provided by the Company not otherwise previously
made public by the Company in trust and confidence for the benefit of the
Company, and to not use any such information for any purpose during or after the
Term of this Agreement, or its earli- er expiration, other than in furtherance
of the Consultant performing its duties hereunder. Upon request of the Company,
the Consultant shall promptly return, and shall cause its employees and agents
to promptly return to the Company all printed information provided by the
Company in whatever form, including e-mail correspondence, and in addition,
notes in whatever form made by the Consultant, its employees, and agents
concerning the Company, and not retain any copies thereof.




6.





5 of 9

CONSULTING AGREEMENT- OSPREY CAPITAL ADVISORS, LLC

 

Initials

E W

Initials




Indemnification. Each of the Parties hereto agrees to indemnify and hold
harmless the other Party and its officers, directors, employees, agents,
affiliates and equity owners from and against any and all claims, demands,
actions, suits, proceedings, losses, damages (including reasonable attorneys’
fees and costs) arising out of or relating to any breach by either Party of any
of the terms and conditions of this Agreement or of any breach of their
respective representations and warranties, and in the case of the Consultant, as
a result of its gross negligence or intentional misconduct in disseminating
information regarding the Company or otherwise in its provision of services to
the Company under this Agreement.







7.

Independent Contractor Status.




7.1

The Consultant agrees and acknowledges that in performing the Services pursuant
to this Agreement, the Consultant shall be acting as an independent contractor
with respect to the Com- pany, and not as an employee, agent, partner or joint
venturer of the Company. The Consultant, in its capacity as a hired consultant,
shall be free to accept other assignments and undertake other activities on its
own account or for the accounts of third parties, provided that such assignments
or activities: (i) do not violate this Agreement or any other agreement between
the Consultant and the Company; and (ii) do not compete directly or otherwise
interfere directly with the busi- ness of the Company. The Consultant and the
Company hereby acknowledge and agree that noth- ing in this Agreement
constitutes a hiring or employment agreement. In no event shall Consultant have
any power or authority to bind the Company in any manner. No form of joint
venture, part- nership, or similar relationship between the Parties is intended
or hereby created as a result of the entry into or performance by the Parties of
this Agreement.




7.2

The Consultant shall bear sole responsibility for payment on behalf of itself of
any federal, state or local income or employment tax or withholding,
unemployment insurance, workers’ compensation insurance or liability insurance.
The Consultant agrees to indemnify and hold the Company harmless with respect to
all such payments claimed or assessed by any taxing authori- ty, including
reasonable attorneys’ fees. The Consultant shall not be eligible to participate
in any employee benefit plan or program of the Company, and the Consultant
understands and agrees that the Consultant is not eligible for, and the
Consultant hereby waives any claim to, wages, compensation incentives, health
coverage or any other benefits provided to employees of the Company.




7.3

If at any time the Consultant’s status as an independent contractor is
challenged, the Consul- tant agrees to give the Company immediate notice thereof
and to cooperate fully with the Com- pany in defending such challenge, if so
requested.




8.

Miscellaneous.




8.1





6 of 9

CONSULTING AGREEMENT- OSPREY CAPITAL ADVISORS, LLC

 

Initials

E W

Initials




Relationship of Parties. This Agreement does not establish any partnership,
joint venture, or other business entity or association between the




Parties and neither Party is intended to have any interest in the business or
property of the other (other than in the case of the Consultant, becoming a
shareholder in the Company).




8.2

Assignment. This Agreement and the rights and obligations of the Parties
hereunder may not be assigned by either Party in whole or in part without the
express prior written consent of the other Party hereto, which consent may be
withheld without any liability to such Party, its offi- cers, directors,
employees, agents, affiliates and equity owners.




8.3

Successors and Assigns. The provisions of this Agreement shall be deemed to
obligate, ex- tend to and inure to the benefit of the successors of each of the
Parties to this Agreement, if any, and permitted assigns, if any.




8.4

Survival of Representations, Warranties. Notwithstanding the termination of this
Agree- ment, the representations and warranties of each of the Parties with
respect to confidentiality matters under Section 9 and the indemnity provisions
under Section 10 hereof shall survive the termination of this Agreement.




8.5

Waiver of Breach. The waiver by either Party of a breach of any provision of
this Agree- ment by the other party shall not operate or be construed as a
waiver of any subsequent breach by the other Party.




8.6

Notices. Any notice required or desired to be given under this Agreement or
pursuant hereto shall be in writing and shall be deemed given and shall be
effective upon actual receipt if deliv- ered by hand, or sent by certified or
registered U.S. mail, postage prepaid, and return receipt re- quested, or by
prepaid overnight express service, or via telecopier.




8.7

Entire Agreement; Execution in Counterparts. This Agreement contains the entire
agreement of the Parties hereto as to the subject matter hereof and may be
modified or changed only by an agreement in writing signed by the Party against
whom enforcement of any modification or change is sought. If any provision of
this Agreement is declared void, such provision shall be deemed severed by this
Agreement, which shall otherwise remain in full force and effect. This Agreement
may be executed in counterparts.




8.8

Title and Headings. Titles and headings to Sections and sub-paragraphs are for
convenience of reference only and are not intended to effect the meaning or
interpretation of this Agreement.




8.9

Expenses. Each of the Parties hereto agrees to bear its own costs, attorney’s
fees and related expenses associated with the negotiation of this Agreement.




8.10





7 of 9

CONSULTING AGREEMENT- OSPREY CAPITAL ADVISORS, LLC

 

Initials

E W

Initials




Governing Law; Jurisdiction and Venue. This Agreement shall be governed by and
con- strued solely in accordance with the laws of the State of New York, without
giving effect to its conflict or choice of law principles. Jurisdiction and
venue for any action and/or proceeding re- lating to or arising out of this
Agreement shall be solely in the federal and/or state courts located in New York
County, New York.




8.11

Term of this Agreement, the Company shall not circumvent or attempt to
circumvent the Consultant and enter into any agreement or arrangement with any
investor or source of capital or media contact made known to the Company by the
Consultant or whom the Company learned of, directly or indirectly, from the
Consultant.









































8 of 9

CONSULTING AGREEMENT- OSPREY CAPITAL ADVISORS, LLC

 

Initials

E W

Initials




IN WITNESS WHEREOF, the Parties have executed this Consulting Advisory Services
Agree- ment as of the date first set forth above.




THE COMPANY:




Nutrafuels, Inc.










By:

 Edgar Ward









Name:

Edgar Ward




Title:

President/CEO







THE CONSULTANT:




Osprey Capital Advisors, LLC




By:

 









Name:

Terence M. Taylor, Sr.




Title:

President





9 of 9

CONSULTING AGREEMENT- OSPREY CAPITAL ADVISORS, LLC

 

Initials

E W

Initials


